            Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 1 of 31



 1   Matthew Swanlund (CSB No. 204542)
     matthew@aestheticlegal.com
 2
     AESTHETIC LEGAL, A.P.L.C.
 3   8055 W Manchester Ave, Suite 310
     Playa del Rey, CA 90293
 4
     Telephone: (310) 301-4545
 5
     Cody R. LeJeune (CSB No. 249242)
 6
     cody@lejeunelawfirm.com
 7   LEJEUNE LAW, P.C.
     2801 Camino Del Rio South, Suite 200A
 8
     San Diego, California 92108
 9   Telephone: (985) 713-4964
10
     Attorneys for Plaintiff
11   YZ PRODUCTIONS, INC., a California corporation
12
13                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14
15
     YZ PRODUCTIONS, INC., a California           Case No. 3:20-cv-6615
16   corporation,
                                                  FIRST AMENDED COMPLAINT FOR
17                                                TRADEMARK
                    Plaintiff,
                                                  COUNTERFEITING,
18   v.                                           TRADEMARK AND TRADE
19                                                DRESS INFRINGEMENT, FALSE
     REDBUBBLE, INC., a Delaware corporation,     DESIGNATION OF ORIGIN,
     and DOES 1 through 20, inclusive;            TRADEMARK DILUTION,
20
                                                  COPYRIGHT INFRINGEMENT, AND
21                Defendants,                     UNFAIR COMPETITION
22                                                DEMAND FOR JURY TRIAL
23
24
25
26
27
28


                                                                             3:20-cv-6615
              Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 2 of 31




 1           Plaintiff YZ Productions, Inc. (“Plaintiff” or “YZ”) hereby complains of Redbubble, Inc.
     (“Defendant”), and alleges as follows:
 2
                                          JURISDICTION AND VENUE
 3
             1.     This is an action for (1) direct and contributory trademark counterfeiting under 15 U.S.C.
 4 §1114, (2) direct and contributory trademark infringement under 15 U.S.C. §1114, (3) direct and
 5 contributory trademark infringement, trade dress infringement, and false designation of origin under 15
 6 U.S.C. §1125(a); (4) direct and contributory trademark dilution under 15 U.S.C. §1125(c); (5) direct,
 7 contributory, and vicarious copyright infringement under 17 U.S.C. §501 et seq.; (6) unfair competition
     under California Business & Professions Code §17200 et seq.; and (7) California common law unfair
 8
     competition.
 9
             2.     The Court has original subject matter jurisdiction over the claims that relate to trademark
10 counterfeiting, trademark and trade dress infringement, false designation of origin, and trademark dilution
11 pursuant to 15 U.S.C. §§ 1116 and/or 1121(a) and has original subject matter jurisdiction over the
12 copyright infringement claim under 17 U.S.C. §§ 501 et seq. The Court also has original subject matter
13 jurisdiction over those claims pursuant to 28 U.S.C. §§ 1331 and 1338, as the claims arise under the laws
     of the United States. The Court has supplemental jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and
14
     1367(a) over the claims which arise under state statutory and common law, because the state law claims
15
     are so related to the federal claims that they form part of the same case or controversy and derive from a
16 common nucleus of operative facts.
17      3.     This Court has personal jurisdiction over Defendant because it has a continuous,
18 systematic, and substantial presence within California, including within this Judicial District. Defendant
19 has its principal place of business in California and regularly conducts business within California,
     including in this Judicial District. In addition, Defendant has committed acts of trademark counterfeiting,
20
     trademark and trade dress infringement, false designation of origin, trademark dilution, copyright
21
     infringement, and unfair competition in California and in this Judicial District, including, but not limited
22 to, counterfeiting, and using infringing marks, trade dress, and designs in connection with the sale and
23 offering for sale of products to customers in California and in this Judicial District, and Defendant’s acts
24 form a substantial part of the events or omissions giving rise to Plaintiff’s claims.
25           4.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) at least because a
     substantial portion of the events complained of herein took place in this Judicial District.
26
27
                                                       1
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 3 of 31




 1                                               THE PARTIES
 2          5.      YZ is a corporation organized and existing under the laws of the State of California, having
     a principal place of business at 16000 Ventura Blvd, Suite 520, Encino, CA 91436, in Los Angeles County.
 3
            6.      Upon information and belief, Redbubble, Inc. is a Delaware corporation, having a principal
 4
     place of business at 111 Sutter Street, 17th Floor, San Francisco, CA 94104.
 5
                       COMMON ALLEGATIONS FOR ALL CLAIMS OF RELIEF
 6
                                       YZ and Its Intellectual Property
 7          7.      YZ is a professional multimedia production company, YouTube channel operator, and
 8 distributor engaged in the production, design, creation, distribution and sale of multimedia content.
 9          8.      YZ’s numerous YouTube channles contain a library of thousands of original videos and

10 currently has more than Thirteen Million (13,000,000) subscribers.
            9.      YZ’s numerous social media channels (i.e., Instagram, Facebook, TikTok) also has
11
     multiple millions of subscribers and followers.
12
            10.     Since at least as early as January 1, 2016, YZ has used REBECCA ZAMOLO as a
13 trademark in U.S. commerce in connection with multimedia content (i.e., YouTube videos), social media
14 channels, consumer products, and clothing (collectively, the “REBECCA ZAMOLO Goods”).
15          11.     The REBECCA ZAMOLO trademark was registered with the U.S. Patent and Trademark

16 Office on June 30, 2020 as Registration No. 6,090,463.
            12.     YZ is the owner of all right, title and interest in and to the trademark REBECCA ZAMOLO
17
     (the “REBECCA ZAMOLO Trademark”) for the REBECCA ZAMOLO Goods.
18
19          13.     Since at least as early as July 30, 2019, YZ has used                 as a trademark (the
20 “GAMEMASTER Design Trademark”) in U.S. commerce in connection with multimedia content (i.e.,
21 YouTube videos), social media channels, consumer products, and clothing (collectively, the
22 “GAMEMASTER Design Trademark Goods”).
            14.     The GAMEMASTER Design Trademark was registered with the U.S. Patent and
23
     Trademark Office on August 4, 2020 as Registration No. 6,120,711.
24
            15.     YZ is the owner of all right, title and interest in and to the GAMEMASTER Design
25 Trademark for the GAMEMASTER Design Trademark Goods.
26       16.     Since at least as early as July 30, 2019, YZ has used GAME MASTER as a trademark (the
27
                                                      2
28                                                COMPLAINT
               Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 4 of 31




 1 “GAME MASTER Word Trademark”) in U.S. commerce in connection with multimedia content (i.e.,
     YouTube videos), social media channels, consumer products, and clothing (collectively, the “GAME
 2
     MASTER Word Trademark Goods”).
 3
            17.    The GAME MASTER Word Trademark was registered with the U.S. Patent and
 4 Trademark Office on January 7, 2020 as Registration No. 5,957,943.
 5       18.    YZ is the owner of all right, title and interest in and to the GAME MASTER Word
 6 Trademark for the GAME MASTER Word Trademark Goods.
 7          19.    Since at least as early as January 1, 2016, YZ has used ZAMFAM as a trademark in U.S.
     commerce in connection with multimedia content (i.e., YouTube videos), social media channels,
 8
     consumer products, and clothing (collectively, the “ZAMFAM Goods”).
 9
            20.    YZ is the owner of all right, title and interest in and to the trademark ZAMFAM (the
10 “ZAMFAM Trademark”) for the ZAMFAM Goods.
11      21.  The ZAMFAM Trademark was submitted for registration with the U.S. Patent and
12 Trademark Office on December 4, 2019 as Serial No. 88,715,402.
13          22.    The REBECCA ZAMOLO Trademark, GAMEMASTER Design Trademark, GAME
     MASTER Word Trademark, and ZAMFAM Trademark are collectively referred to herein as the “YZ
14
     Marks.”
15
            23.    The REBECCA ZAMOLO Goods, GAMEMASTER Design Trademark Goods, GAME
16 MASTER Word Trademark Goods, and ZAMFAM Goods are collectively referred to herein as the “YZ
17 Goods.”
18          24.    YZ is the owner of the following federal trademark registrations for the YZ Trademarks

19 and owns all right, title and interest in and to the subject marks thereof and all goodwill associated
     therewith:
20
21
22             MARK             REG. NO                          GOODS/SERVICES

23      REBECCA               6,090,463       Class 3: Cosmetics; Cosmetics for children.
        ZAMOLO
24                                            Class 16: Stickers and transfers; Blank journal books;
                                              Blank journals; Blank writing journals; Personalized
25                                            writing journals; Printed materials, namely, blank journals.
26
27
                                                    3
28                                              COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 5 of 31




 1                                             Class 25: Hats; Hoodies; Shirts; Tops as clothing; Sweat
                                               shirts; T-shirts.
 2
                                               Class 41: On-line video journals, namely, vlogs featuring
 3                                             nondownloadable videos in the field of current events,
                                               humor, and popular culture; Production of humorous
 4                                             videos for the Internet; Production of musical videos.
 5                            6,120,711        Class 25: Jerseys; Shirts; Sport shirts; T-shirts.

 6                                             Class 35: Advertising and publicity services; Internet
                                               advertising services; Online advertising via a computer
 7                                             communications network.
 8     GAME MASTER            5,957,943        Class 25: Shirts; Jerseys; Sport shirts; T-shirts.

 9                                             Class 35: Advertising and publicity services; Advertising
                                               copywriting; Design of internet advertising; Direct
10                                             marketing advertising for others; Distribution of
                                               advertising material; Internet advertising services; Online
11                                             advertising via a computer communications network;
12                                             Production of film and television advertising.
       ZAMFAM                 88,715,402       Class 16: Stickers and transfers.
13
                                               Class 25: Hats; Shirts; Hoodies; Sweat shirts; T-shirts;
14                                             Tops as clothing.
15                                             Class 41: On-line video journals, namely, vlogs featuring
16                                             nondownloadable videos in the field of current events,
                                               humor, and popular culture; Production of humorous
17                                             videos for the Internet; Production of musical videos.

18
            25.    A printout from the United States Patent and Trademark Office’s (“USPTO”) Trademark
19 Status & Document Retrieval (“TSDR”) Database showing the current status of the YZ Trademarks is
20 attached as Exhibit A and incorporated by reference.
21          26.    YZ is the author of an original work of art titled “RZ Cupcake Pink/Teal” (the “RZ Cupcake

22 Artwork”).
            27.    Since at least as early as January 1, 2018, YZ has used the RZ Cupcake Artwork on
23
     consumer products and clothing (collectively, the “RZ Cupcake Goods”).
24
            28.    YZ is the owner of all right, title and interest in and to the copyright (“RZ Cupcake
25 Copyright”) and trade dress (the “RZ Cupcake Trade Dress”) for the RZ Cupcake Goods.
26       29.     The RZ Cupcake Artwork was has been registered with the U.S. Copyright Office since
27
                                                     4
28                                               COMPLAINT
               Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 6 of 31




 1 November 21, 2019 as Registration No. VA0002188615.
              30.    YZ is also the author of an original work of art titled “Slays Hair” (the “Slays Hair
 2
     Artwork”).
 3
              31.    Since at least as early as January 1, 2018, YZ has used the Slays Hair Artwork on consumer
 4 products and clothing (collectively, the “Slays Hair Goods”).
 5        32.     YZ is the owner of all right, title and interest in and to the copyright (“Slays Hair
 6 Copyright”) and trade dress (the “Slays Hair Trade Dress”) for the Slays Hair Goods.
 7            33.    The Slays Hair Artwork was has been registered with the U.S. Copyright Office since
     November 21, 2019 as Registration No. VA0002195661. Attached hereto as Exhibit B are true and correct
 8
     copy of YZ’s copyright registrations.
 9
              34.    YZ is also the author and owner of original works of art titled “#ZAMFAM Sprinkles” and
10 “ZAMFAM Crop Top” (collectively, the “ZAMFAM Artworks”).
11      35.  Since at least as early as January 1, 2018, YZ has used the ZAMFAM Artworks on the
12 ZAMFAM Goods.
13            36.    YZ is the owner of all right, title and interest in and to the copyright of the ZAMFAM
     Artworks (“ZAMFAM Copyright”) and trade dress (the “ZAMFAM Trade Dress”) for the ZAMFAM
14
     Goods.
15
              37.    YZ is also the author and owner of an original work of art titled “Slays” (the “Slays
16 Artwork”).
17       38.         Since at least as early as January 1, 2018, YZ has used the Slays Artwork on the YZ Goods.
18            39.    YZ is the owner of all right, title and interest in and to the copyright of the Slays Artwork

19 (“Slays Copyright”) and trade dress (the “Slays Trade Dress”) for the YZ Goods.
              40.    YZ is also the author and owner of an original photograph of Rebecca Zamolo (the “RZ
20
     Photograph”).
21
              41.    Since at least as early as January 1, 2018, YZ has used the RZ Photograph on the YZ Goods.
22            42.    YZ is the owner of all right, title and interest in and to the copyright of the RZ Photograph
23 (“RZ Photograph Copyright”) and trade dress (the “RZ Photograph Trade Dress”) for the YZ Goods.
24            43.    The RZ Cupcake Trade Dress, Slays Hair Trade Dress, ZAMFAM Trade Dress, Slays

25 Trade Dress, and RZ Photograph Trade Dress are collectively referred to herein as the “YZ Trade Dress.”
              44.    The RZ Cupcake Artwork, Slays Hair Artwork, ZAMFAM Artworks, Slays Artwork, and
26
     RZ Photograph are collectively referred to herein as the “YZ Artworks.”
27
                                                        5
28                                                  COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 7 of 31




 1          45.    As a result of YZ’s substantial and continuous use of the YZ Marks, YZ Artworks and YZ
     Trade Dress, YZ is the owner of strong common law rights in those marks and trade dress.
 2
            46.    YZ has and continues to widely market and promote the YZ Marks, YZ Artworks and YZ
 3
     Trade Dress by displaying the marks, images and trade dress on millions of YouTube videos and clothing
 4 articles watched and sold in the U.S. The REBECCA ZAMOLO, GAMEMASTER, GAME MASTER
 5 and ZAMFAM line of YZ Goods has achieved substantial commercial success.
 6          47.    The YZ Marks, YZ Artworks and YZ Trade Dress are the subject of substantial and

 7 continuous marketing and promotion by YZ.
            48.    YZ’s promotional efforts for the REBECCA ZAMOLO, GAMEMASTER, GAME
 8
     MASTER, and ZAMFAM brands and the YZ Marks, YZ Artworks and YZ Trade Dress include – by way
 9
     of example but not limitation – displaying the marks and trade dress on or in connection with YZ’s online
10 ecommerce store, promotional and point-of-sale materials, YZ’s websites and other Internet websites and
11 YZ’s social media accounts.
12          49.    As a result of YZ’s substantial use and promotion of the YZ Marks, YZ Artworks and YZ

13 Trade Dress, the marks, images and trade dress have acquired great value as specific identifiers of YZ’s
     products and serve to identify and distinguish YZ’s products from those of others. Customers in this
14
     Judicial District and elsewhere readily recognize the YZ Marks and YZ Trade Dress as distinctive
15
     designations of the origin of YZ’s REBECCA ZAMOLO, GAMEMASTER, GAME MASTER, and
16 ZAMFAM brands of entertainment and other products and services. The YZ Marks, YZ Artworks and
17 YZ Trade Dress are intellectual property assets of enormous value as symbols of YZ and its quality
18 products, reputation, and goodwill.
19
                                       Defendant’s Infringing Activities
20
            50.    Without permission or consent from YZ, Defendant has marketed, offered for sale, sold,
21
     created, manufactured, and/or shipped to consumers unauthorized goods bearing counterfeit and
22 infringing marks and designs that are identical to or substantially similar to the YZ Marks, YZ Artworks
23 and the YZ Goods.
24          51.    Upon information and belief, Defendant owns and operates an ecommerce system through

25 which infringing and counterfeit apparel and other goods displaying the YZ Marks, YZ Artworks and
     Goods, and/or confusingly marks and substantially similar designs (hereinafter, “Infringing Goods”) are
26
     marketed, offered for sale, sold, created, and/or shipped to consumers by Defendant, all without
27
                                                      6
28                                                COMPLAINT
              Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 8 of 31




 1 permission or authorization from YZ.
            52.     Upon information and belief, Defendant is directly involved in the sale of goods via its e-
 2
     commerce system and has direct control over and specific knowledge of the Infringing Goods advertised
 3
     or sold via that system. Defendant provides all of the necessary tools for users to create online storefronts
 4 through which Infringing Goods are then marketed, offered for sale, and sold.
 5        53.    Defendant’s online storefronts are integrated into its website, www.redbubble.com.
 6 Defendant provides technical, logistical, and other support for those storefronts. Defendant processes retail
 7 transactions for the sale of the goods, creates or directs the creation of the Infringing Goods, and handles
     shipment of the goods. In addition, Defendant has supervisory power over users of its e-commerce system
 8
     because, for example, Defendant can remove products from its e-commerce system and even suspend or
 9
     terminate users’ storefronts.
10          54.     Defendant has offered for sale, sold, and/or shipped Infringing Goods to customers in
11 California, including to customers in this Judicial District. Upon information and belief, Defendant also
12 has made or directed the manufacture of those goods in this Judicial District.
13          55.     Defendant has directly profited from the sale through its ecommerce system of Infringing
     Goods. Defendant has a direct financial interest in the sale of those goods because Defendant receives a
14
     portion of each sale made through its e-commerce system.
15
            56.     Some examples of Infringing Goods displaying the YZ Marks, YZ Trade Dress, and YZ
16 Artworks offered for sale and sold on Defendant’s website are shown below.
17
18
19
20
21
22
23
24
25
26
27
                                                       7
28                                                 COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 9 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     8
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 10 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     9
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 11 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    10
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 12 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    11
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 13 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    12
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 14 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    13
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 15 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    14
28                               COMPLAINT
     Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 16 of 31




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                    15
28                               COMPLAINT
            Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 17 of 31




 1
           57.     In addition, Defendant, through its online store, uses, advertises, offers for sale, and sells
 2
     the Infringing Goods in the same categories as those present on Plaintiff’s website,
 3
     www.rebeccazamolo.com, as shown below:
 4      Category          RedBubble Merchandise                   YZ Productions, Inc. Merchandise
 5
 6     Paper

 7     Goods

 8
 9
10
11     T-shirts
12
13
14
15
16
17
18     Paper
       Goods
19
20
21
22
23
24
25
26
27
                                                     16
28                                                COMPLAINT
         Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 18 of 31




 1   Clothing

 2
 3
 4
 5
 6
 7
     Hoodies
 8
 9
10
11
12
13
14   TShirts

15
16
17
18
19
20
     Fabric
21
     Items
22
23
24
25
26
27
                                        17
28                                   COMPLAINT
               Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 19 of 31




 1      Bags

 2
 3
 4
 5
 6
        T-shirts
 7
 8
 9
10
11
12
13
        Stickers
14
15
16
17
18
19
20
21          58.     Upon information and belief, Defendant has specific knowledge of the Infringing Goods
22 sold through its e-commerce system, including the goods shown in Paragraph 56 of this Complaint, at
23 least because of Defendant’s intimate involvement in the marketing, offering for sale, selling, producing,
24 and/or shipping of the goods, and other customer support provided by Defendant relating to the goods.
            59.     Defendant is not affiliated with YZ. At no time has YZ ever given Defendant license,
25
     permission, or authority to use or display the YZ Marks, YZ Artworks or the YZ Goods.
26
            60.     Upon information and belief, Defendant knew of the YZ Marks, YZ Artworks and YZ’s
27
                                                    18
28                                               COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 20 of 31




 1 rights therein when Defendant began marketing, offering for sale, selling, creating, and/or distributing
     Infringing Goods.
 2
            61.     YZ notified Defendant of its infringement of the YZ Marks, YZ Artworks and YZ Goods,
 3
     including in correspondence dated February 5, 2020 and demanded that Defendant stop its unlawful
 4 activities. However, Defendant thereafter continued to market, offer for sale, sell, create, and/or distribute
 5 Infringing Goods in blatant and willful disregard of YZ’s valuable intellectual property rights.
 6          62.     Defendant’s acts complained of herein have been willful and deliberate. Defendant has

 7 intentionally attempted to capitalize on YZ’s valuable reputation and customer goodwill in the YZ Marks
     by using marks, images and trade dress that is the same as or confusingly similar to YZ Marks on or in
 8
     connection with Infringing Goods. Defendant’s actions alleged herein are intended to cause confusion,
 9
     mistake, or deception as to the source of the products offered and sold through Defendant’s e-commerce
10 system and are intended to cause consumers and potential customers to believe that the products are
11 associated with YZ, when they are not.
12          63.     Consistent with Defendant’s blatant disregard of and efforts to illicitly profit from YZ’s

13 intellectual property, Defendant has a long history of infringing the intellectual property rights of others
     for its own profit and gain. Defendant is well aware of the rampant acts of infringement and counterfeiting
14
     that are perpetrated by and through Defendant’s e-commerce system, as evidenced by the fact that
15
     Defendant has been the subject of multiple trademark and copyright infringement lawsuits.
16          64.     By virtue of the acts complained of herein, Defendant has created a likelihood of injury to
17 YZ’s business reputation and goodwill, caused a likelihood of consumer confusion, mistake, and
18 deception as to the source of origin or relationship of YZ’s goods and the Infringing Goods sold through
19 Defendant’s e-commerce system, and has otherwise competed unfairly with YZ by unlawfully trading on
     and using the YZ Marks and YZ Artworks without YZ’s permission or consent.
20
            65.     Defendant’s acts complained of herein have caused damage to YZ in an amount to be
21
     determined at trial, and such damages will continue to increase unless Defendant is enjoined from its
22 wrongful acts and infringement.
23       66.      Defendant’s acts complained of herein have caused YZ to suffer irreparable injury to its
24 business. YZ will suffer substantial loss of goodwill and reputation unless and until Defendant is
25 preliminarily and permanently enjoined from the wrongful acts complained of herein.
26
27
                                                      19
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 21 of 31




 1                                         FIRST CLAIM FOR RELIEF
                                (Trademark Counterfeiting Under 15 U.S.C. § 1114)
 2
             67.    YZ incorporates by reference and realleges each of the allegations set forth in Paragraphs
 3
     1 – 66 of this Complaint as if set forth fully herein.
 4           68.    This is a claim for trademark counterfeiting arising under 15 U.S.C. § 1114.
 5           69.    Defendant has intentionally used in commerce, without permission from YZ, marks that
 6 are identical to or substantially indistinguishable from the YZ Marks, including at least the marks that are
 7 the subject of YZ’s U.S. Trademark Registration Nos. 6,090,463, 6,120,711, and 5,957,943, in connection
     with marketing, selling, offering for sale, manufacturing, and/or distributing Infringing Goods. Such use
 8
     is likely to cause confusion, or to cause mistake, or to deceive.
 9
             70.    YZ is informed and believes, and on that basis alleges, that Defendant has used the non-
10 genuine marks in connection with its business knowing that the marks are counterfeit. YZ is informed and
11 believes, and on that basis alleges, that the activities of Defendant complained of herein constitute willful
12 and intentional trademark counterfeiting, and Defendant acted with an intent to unfairly compete against
13 YZ, to trade upon YZ’s reputation and goodwill by causing confusion and mistake among customers and
     the public, and to deceive the public into believing that the Infringing Goods are associated with,
14
     sponsored by, or approved by YZ, when, in fact, they are not.
15
             71.    Defendant’s use of the YZ Marks includes the sale of products in the same categories as
16 those sold on Plaintiff’s website, www.rebeccazamolo.com, and covered by YZ’s U.S. Trademark
17 Registration Nos. 6,090,463, 6,120,711, and 5,957,943, as demonstrated in paragraph 57 above.
18           72.    Defendant is also contributorily liable for the counterfeiting acts of the users of Defendant’s

19 e-commerce system.
             73.    Defendant provides its e-commerce system to users knowing or having reason to know that
20
     the system is used to market, offer for sale, sell, create, and/or distribute goods displaying marks that are
21
     counterfeits of YZ’s federally registered YZ Marks including at least the marks that are the subject of
22 YZ’s U.S. Trademark Registration Nos. 6,090,463, 6,120,711, and 5,957,943, and U.S. Trademark Serial
23 No. 88,715,402.
24           74.    Upon information and belief, Defendant has direct control over and monitors the e-

25 commerce system it provides to users, and knowingly and materially assists users with marketing, offering
     for sale, selling, creating, and/or distributing goods that display marks that are counterfeits of YZ’s
26
     federally registered YZ, including at least the marks that are the subject of YZ’s U.S. Trademark
27
                                                       20
28                                                  COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 22 of 31




 1 Registration Nos. 6,090,463, 6,120,711, and 5,957,943, and U.S. Trademark Serial No. 88,715,402. In
     addition, Defendant has supervisory power over users of its e-commerce system because, for example,
 2
     Defendant can remove products from its e-commerce system and even suspend or terminate users’
 3
     storefronts.
 4          75.     YZ is informed and believes, and on that basis alleges, that Defendant had actual
 5 knowledge of YZ’s ownership and prior use of the registered marks and without the consent of YZ, has
 6 willfully and intentionally violated 15 U.S.C. § 1114. YZ is further informed and believes, and on that
 7 basis alleges, that this is an exceptional case within the meaning of 15 U.S.C. § 1117.
            76.     Defendant, by its actions, has irreparably injured YZ and damaged YZ in an amount to be
 8
     determined at trial. Such irreparable injury will continue unless Defendant is preliminarily and
 9
     permanently enjoined by this Court from further violation of YZ’s rights, for which YZ has no adequate
10 remedy at law.
11
12                                      SECOND CLAIM FOR RELIEF

13                              (Trademark Infringement Under 15 U.S.C. § 1114)
            77.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 76 of this
14
     Complaint as though fully set forth herein.
15
            78.     This is a claim for direct and contributory trademark infringement arising under 15 U.S.C.
16 § 1114.
17         79.      YZ owns valid and enforceable federally registered trademarks for the YZ Marks,
18 including the registrations listed above.
19          80.     Defendant has directly infringed the federally registered YZ Marks by using in commerce,
     without permission from YZ, colorable imitations, and/or confusingly similar marks to the YZ Marks.
20
            81.     Defendant’s use is seen in numerous ways. On their website, Defendant advertises the
21
     Infringing Goods that contain the YZ Marks and offer the Infringing Goods for sale. Defendant’s product
22 listing pages on its own website are advertisments of the Infringing Goods. In addition, Defendant pays
23 to advertise the Infringing Goods on social media platforms and third-party websites.
24          82.     Further, Defendant offers to sell the Infringing Goods on its website by including details

25 about the Infringing Goods for sale, such as the type of good and details about the goods.
            83.     Defendant then sells Infringing Goods that contain the YZ Marks to consumers by taking
26
     money from consumers and shipping the Infringing Goods to consumers, thus forming a sales contract
27
                                                      21
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 23 of 31




 1 with consumers.
            84.     Defendant’s use of the YZ Marks is shown by providing the platform for the Infringing
 2
     Goods, processing orders for the Infringing Goods placed by consumers, arranges for the manufacture of
 3
     the Infringing Goods, arranges for shipping of the Infringing Goods, controls all customer service and
 4 return activities with the consumer, and pockets a significant portion of the profits when consumers
 5 purchase the Infringing Goods from its website.
 6          85.     In addition, Defendant’s use of the YZ Marks is likely to cause confusion amongst

 7 consumers as to the origin of the YZ Marks because Defendants sell the Infringing Goods bearing the YZ
     Marks in the same categories of goods as sold by Plaintiff on their website, www.rebeccazamolo.com.
 8
            86.     Defendant has used the aforementioned marks in connection with marketing, selling,
 9
     offering for sale, manufacturing, and/or distributing Infringing Goods. Such use is likely to cause
10 confusion or mistake, or to deceive.
11        87.    Defendant is also contributorily liable for the infringing acts of the users of Defendant’s e-
12 commerce system.
13          88.     Defendant provides its e-commerce system to users knowing or having reason to know that
     the system is used to market, offer for sale, sell, create, and/or distribute Infringing Goods.
14
            89.     Upon information and belief, Defendant has direct control over and monitors the e-
15
     commerce system it provides to users, and knowingly and materially assists users with marketing, offering
16 for sale, selling, creating, and/or distributing Infringing Goods. In addition, Defendant has supervisory
17 power over users of its e-commerce system because, for example, Defendant can remove products from
18 its e-commerce system and even suspend or terminate users’ storefronts.
19          90.     Upon information and belief, the activities of Defendant complained of herein constitute
     willful and intentional infringements of YZ’s registered marks, and Defendant acted with the intent to
20
     trade upon YZ’s reputation and goodwill by causing confusion and mistake among customers and the
21
     public and to deceive the public into believing that the Infringing Goods are associated with, sponsored
22 by, originated from, or are approved by, YZ, when they are not.
23         91.     Upon information and belief, Defendant had actual knowledge of YZ’s ownership and prior
24 use of the YZ Marks and willfully violated 15 U.S.C. § 1114.
25          92.     Defendant, by its actions, has damaged YZ in an amount to be determined at trial.
            93.     Defendant, by its actions, has irreparably injured YZ. Such irreparable injury will continue
26
     unless Defendant is preliminarily and permanently enjoined by this Court from further violation of YZ’s
27
                                                       22
28                                                  COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 24 of 31




 1 rights, for which YZ has no adequate remedy at law.
 2
                                          THIRD CLAIM FOR RELIEF
 3
                          (Trademark Infringement, Trade Dress Infringement, and False
 4                                   Designation of Origin Under 15 U.S.C. § 1125(a))
 5          94.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 93 of this
 6 Complaint as though fully set forth herein.
 7          95.     This is an action for direct and contributory trademark infringement, trade dress
     infringement, and false designation of origin arising under 15 U.S.C. § 1125(a).
 8
            96.     As a result of the widespread use and promotion of the YZ Marks and YZ Trade Dress, the
 9
     marks and trade dress have acquired strong secondary meaning to consumers and potential customers, in
10 that consumers and potential customers have come to associate the YZ Marks with YZ.
11         97.   Defendant has directly infringed the YZ Marks and YZ Trade Dress and created a false
12 designation of origin, by using in commerce, without YZ’s permission, trademarks and trade dress that
13 are identical and/or confusingly similar to the YZ Marks, and YZ Trade Dress, in connection with
     marketing, offering for sale, selling, creating, and/or distributing Infringing Goods.
14
            98.     In addition, Defendant’s use of the YZ Marks and YZ Trade Dress is likely to cause
15
     confusion amongst consumers as to the origin of the YZ Marks and YZ Trade Dress because Defendants
16 sell the Infringing Goods bearing the YZ Marks and YZ Trade Dress in the same categories of goods as
17 sold by Plaintiff on their website, www.rebeccazamolo.com.
18          99.     Further, the YZ Marks and Defendant’s Infringing Products are not dictated by function

19 but instead are aesthetic designs and thus nonfunctional.
            100.    Defendant is also contributorily liable for the infringing acts of the users of Defendant’s e-
20
     commerce system.
21
            101.    Defendant provides its e-commerce system to users knowing or having reason to know that
22 the system is used to market, offer for sale, sell, create, and/or distribute Infringing Goods.
23         102. Upon information and belief, Defendant has direct control over and monitors the e-
24 commerce system it provides to users, and knowingly and materially assists users with marketing, offering
25 for sale, selling, creating, and/or distributing Infringing Goods. In addition, Defendant has supervisory
     power over users of its e-commerce system because, for example, Defendant can remove products from
26
     its e-commerce system and even suspend or terminate users’ storefronts.
27
                                                      23
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 25 of 31




 1          103.   Defendant’s actions are likely to cause confusion and mistake, or to deceive as to the
     affiliation, connection, or association of YZ with Defendant, and/or as to the origin, sponsorship, or
 2
     approval of Defendant’s goods or Defendant’s commercial activities, in violation of 15 U.S.C. § 1125(a).
 3
            104.   Upon information and belief, the activities of Defendant complained of herein constitute
 4 willful and intentional infringements of the YZ Marks and YZ Trade Dress, Defendant acted with the
 5 intent to trade upon YZ’s reputation and goodwill by causing confusion and mistake among customers
 6 and the public and to deceive the public into believing that the Infringing Goods are associated with,
 7 sponsored by or approved by YZ, when they are not.
            105.   Upon information and belief, Defendant had actual knowledge of YZ’s ownership and prior
 8
     use of the YZ Marks and YZ Trade Dress, without the consent of YZ, willfully violated 15 U.S.C. §
 9
     1125(a).
10          106.   Defendant, by its actions, has damaged YZ in an amount to be determined at trial.
11          107.   Defendant, by its actions, has irreparably injured YZ. Such irreparable injury will continue
12 unless Defendant is preliminarily and permanently enjoined by this Court from further violation of YZ’s
13 rights, for which YZ has no adequate remedy at law.
14
                                       FOURTH CLAIM FOR RELIEF
15
                            (Copyright Infringement Under 17 U.S.C. §§ 501 et seq.)
16          108.   YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 107 of this
17 Complaint as though fully set forth herein.
18          109.   This is an action for direct, contributory, and vicarious copyright infringement under the

19 Copyright Act, 17 U.S.C. §§ 501, et seq.
            110.   YZ is the owner of valid and enforceable copyrights in the RZ Cupcake Artwork and the
20
     Slays Hair Artwork, which contain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.
21
            111.   YZ has complied with the registration requirements of 17 U.S.C. § 411(a) for the RZ
22 Cupcake Artwork, and has obtained Copyright Registration No. VA0002188615, and the Slays Hair
23 Artwork, and has obtained Copyright Registration No. VA0002195661.
24          112.   Defendant has unlawfully copied protected elements of the YZ Cupcake Artwork and the

25 Slays Hair Artwork.
            113.   Upon information and belief, Defendant had access to the RZ Cupcake Artwork and the
26
     Slays Hair Artwork at least because YZ displays the RZ Cupcake Artwork and the Slays Hair Artwork on
27
                                                    24
28                                               COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 26 of 31




 1 its clothing, accessories, websites, online ecommerce store, YouTube Channels, and social media pages.
     Defendant also had access to the RZ Cupcake Artwork and the Slays Hair Artwork because YZ previously
 2
     notified Defendant of its infringement of those copyrighted designs.
 3
            114.    Without permission from YZ, Defendant has directly infringed the RZ Cupcake Artwork
 4 and the Slays Hair Artwork by distributing, displaying, and reproducing identical and substantially similar
 5 designs bearing protected elements of the RZ Cupcake Artwork and the Slays Hair Artwork.
 6          115.    Defendant is also contributorily and vicariously liable for the acts of copyright

 7 infringement by users of Defendant’s e-commerce system.
            116.    Defendant provides its e-commerce system to users knowing or having reason to know that
 8
     the system is used to market, offer for sale, sell, create, and/or distribute goods that infringe the RZ
 9
     Cupcake Artwork and the Slays Hair Artwork.
10          117.    Upon information and belief, Defendant has direct control over and monitors the e-
11 commerce system it provides to users, and knowingly and substantially assists users with marketing,
12 offering for sale, selling, creating, and/or distributing goods that infringe the RZ Cupcake Artwork and
13 the Slays Hair Artwork.
            118.    Upon information and belief, Defendant has the right and ability to supervise its users’
14
     conduct on Defendant’s e-commerce system, including, for example, because it can remove products from
15
     its e-commerce system and even suspend or terminate users’ storefronts.
16          119.    Defendant also profits directly from the sale of goods through its ecommerce system that
17 infringe the RZ Cupcake Artwork and the Slays Hair Artwork because Defendant receives a portion of
18 each sale.
19          120.    Defendant’s deliberate copying of the RZ Cupcake Artwork and the Slays Hair Artwork
     infringes and continues to infringe the RZ Cupcake Artwork and the Slays Hair Artwork in violation of
20
     17 U.S.C. § 501(a). Defendant is directly infringing on YZ’s exclusive right to reproduce copies, make
21
     derivative works, distribute copies, and display its RZ Cupcake Artwork and the Slays Hair Artwork under
22 17 U.S.C. §§ 106(1)–(3), (5).
23        121. Upon information and belief, Defendant’s infringement has been willful and deliberate.
24          122.    Defendant, by its actions, has damaged YZ in an amount to be determined at trial.

25          123.    Defendant, by its actions, has irreparably injured YZ. Such irreparable injury will continue
     unless Defendant is preliminarily and permanently enjoined by this Court from further violation of YZ’s
26
     rights, for which YZ has no adequate remedy at law.
27
                                                     25
28                                                COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 27 of 31




 1
                                             FIFTH CLAIM FOR RELIEF
 2
                           (Unfair Competition Under California Business & Professions Code
 3
                                                     §§ 17200 et seq.)
 4          124.    YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 123 of this
 5 Complaint as though fully set forth herein.
 6          125.    This is an action for unfair competition under California Business & Professions Code §§

 7 17200, et seq.
            126.    By virtue of the acts complained of herein, Defendant has intentionally caused a likelihood
 8
     of confusion among consumers and the public and has unfairly competed with YZ in violation of Cal.
 9
     Bus. & Prof. Code §§ 17200, et seq.
10          127.    Defendant’s acts complained of herein constitute trademark infringement, trade dress
11 infringement, misappropriation of publicity rights, and unfair competition which have injured and
12 damaged YZ.
13          128.    Defendant is not simply a service provider, but, as alleged in detail above, providies the
     platform for the Infringing Goods, processes orders for the Infringing Goods placed by consumers,
14
     arranges for the manufacture of the Infringing Goods, arranges for shipping of the Infringing Goods,
15
     controls all customer service and return activities with the consumer, and pockets a significant portion of
16 the profits when consumers purchase the Infringing Goods from its website.
17         129. Thus, Defendant is responsible for the YZ Marks placed on the Infringing Goods and has
18 complete control over the content on its website, including the YZ Marks on the Infringing Goods.
19          130.    Defendant, by its actions, has irreparably injured YZ. Such irreparable injury will continue
     unless Defendant is preliminarily and permanently enjoined by this Court from further violation of YZ’s
20
     rights, for which YZ has no adequate remedy at law.
21
22                                       SIXTH CLAIM FOR RELIEF
23                                (California Common Law Unfair Competition)
24          131.    YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 130 of this

25 Complaint as though fully set forth herein.
            132.    This is an action for unfair competition under the common law of the State of California.
26
            133.    Defendant’s acts complained of herein constitute trademark infringement, trade dress
27
                                                      26
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 28 of 31




 1 infringement, and unfair competition under the common law of the State of California.
            134.     Defendant is not simply a service provider, but, as alleged in detail above, providies the
 2
     platform for the Infringing Goods, processes orders for the Infringing Goods placed by consumers,
 3
     arranges for the manufacture of the Infringing Goods, arranges for shipping of the Infringing Goods,
 4 controls all customer service and return activities with the consumer, and pockets a significant portion of
 5 the profits when consumers purchase the Infringing Goods from its website.
 6          135.     Thus, Defendant is responsible for the YZ Marks placed on the Infringing Goods and has

 7 complete control over the content on its website, including the YZ Marks on the Infringing Goods
            136.     By virtue of the acts complained of herein, Defendant has willfully and intentionally caused
 8
     a likelihood of confusion among the purchasing public in this Judicial District and elsewhere, thereby
 9
     unfairly competing with YZ in violation of the common law of the State of California.
10          137.     Defendant’s aforementioned acts have damaged YZ in an amount to be determined at trial.
11          138.     Defendant has irreparably injured YZ. Such irreparable injury will continue unless
12 Defendant is preliminarily and permanently enjoined by this Court from further violation of YZ’s rights,
13 for which YZ has noadequate remedy at law.
            139.     Defendant’s willful acts of unfair competition under California common law constitute
14
     fraud, oppression and malice. Accordingly, YZ is entitled to exemplary damages pursuant to Cal. Civ.
15
     Code § 3294(a).
16
17                                           PRAYER FOR RELIEF
18          WHEREFORE, YZ prays for judgment against Defendant as follows:

19          1.       That the Court render a final judgment in favor of YZ and against Defendant on all
     claims for relief alleged herein;
20
            2.       That the Court render a final judgment that Defendant has violated the provisions of 15
21
     U.S.C. § 1114 by directly and/or contributorily counterfeiting YZ’s registered trademarks, including at
22 least the marks that are the subject of U.S. Trademark Registration Nos. 6,090,463, 6,120,711, and
23 5,957,943;
24          3.       That the Court render a final judgment that Defendant has violated the provisions of 15

25 U.S.C. § 1114 by directly and/or contributorily infringing YZ’s registered trademarks, including at least
     the YZ Marks;
26
            4.       That the Court render a final judgment that Defendant has violated the provisions of 15
27
                                                      27
28                                                 COMPLAINT
             Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 29 of 31




 1 U.S.C. § 1125(a) by willfully and directly and/or contributorily infringing the YZ Marks by using a false
     designation of origin, false description or false representation through the marketing, offering for sale, and
 2
     sale of Infringing Goods offered through Defendant’s e-commerce system;
 3
            5.         That the Court render a final judgment that Defendant has violated the provisions of 15
 4 U.S.C. § 1125(c) by directly and/or contributorily diluting YZ’s famous Marks;
 5        6.     That the Court render a final judgment that Defendant has violated 17 U.S.C. § 501(a) by
 6 directly, contributorily, and/or vicariously infringing the YZ Artworks;
 7          7.         That the Court render a final judgment that Defendant has violated the provisions of
     California Business & Professions Code §§ 17200, et seq. by committing trademark infringement, trade
 8
     dress infringement, and unfairly competing with YZ;
 9
            8.         That the Court render a final judgment that Defendant has violated California common law
10 by unfairly competing with YZ;
11        9.      That Defendant, its agents, servants, employees, attorneys, successors, and assigns, and all
12 other persons in active concert or participation with Defendant who receive actual notice of the injunction
13 by personal service or otherwise, be forthwith preliminarily and permanently enjoined from:
                  a.     using any of the YZ Marks, YZ Trade Dress, or YZ Artworks in connection with
14
                        Defendant’s products or other products offered for sale or sold through Defendant’s e-
15
                        commerce system, using any of the YZ Marks, YZ Trade Dress, and/or YZ Artworks in
16                      advertising or promoting Defendant’s products or other products offered through
17                      Defendant’s e-commerce system, and/or using confusingly similar variations of any of
18                      the YZ Marks, YZ Trade Dress or YZ Artworks, in any manner that is likely to create

19                      the impression that Defendant’s products or other products offered through Defendant’s
                        e-commerce system originate from YZ, are endorsed byYZ, or are connected in any way
20
                        with YZ;
21
                  b. manufacturing, distributing, shipping, importing, reproducing, displaying, advertising,
22                      marketing, promoting, transferring, selling, and/or offering to sell any unauthorized
23                      products bearing any of the YZ Marks, YZ Artworks or YZ Trade Dress, and/or any
24                      confusingly similar marks, images or trade dress;

25                c. manufacturing, distributing, shipping, importing, reproducing, displaying, advertising,
                        marketing, promoting, transferring, selling, and/or offering to sell any unauthorized
26
                        products bearing or using the YZ Artworks or any designs substantially similar thereto;
27
                                                       28
28                                                  COMPLAINT
            Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 30 of 31




 1                d. without permission or authorization from YZ, copying, reproducing, distributing,
                      displaying, creating derivative works of the YZ Artworks and/or importing,
 2
                      manufacturing, or producing any products bearing copies or derivative works of the YZ
 3
                      Artworks;
 4                e. filing any applications for registration of any trademarks, trade dress, copyrighted works,
 5                    or designs confusingly similar to the YZ Marks or YZ Trade Dress, and/or substantially
 6                    similar to the YZ Artworks;

 7                f. otherwise infringing any of the YZ Marks, YZ Trade Dress, or YZ Artworks, or
                      otherwise diluting the YZ Marks;
 8
                  g. falsely designating the origin of Defendant’s products in any manner suggesting that
 9
                      Defendant’s products or other products offered for sale or sold through Defendant’s e-
10                    commerce system originate from YZ;
11                h. unfairly competing with YZ in any manner whatsoever; and
12                i. causing a likelihood of confusion or injury to YZ’s business reputation;

13          10.    That Defendant be directed to file with this Court and serve on YZ within thirty (30) days
     after the service of the injunction, a report, in writing, under oath, setting forth in detail the manner and
14
     form in which it has complied with the injunction pursuant to 15 U.S.C. § 1116;
15
            11.    That Defendant be required to account to YZ for any and all profits derived by Defendant
16   and all damages sustained by YZ by virtue of Defendant’s acts complained of herein;
17          12.    That Defendant be ordered to pay over to YZ all damages which YZ has sustained as a
18   consequence of the acts complained of herein, subject to proof at trial, together with prejudgment and

19   post-judgment interest;
            13.    That, at YZ’s election, Defendant be ordered to pay over to YZ statutory damages under
20
     15 U.S.C. § 1117(c) of up to $2,000,000 for each of YZ’s Marks that Defendant has counterfeited;
21
            14.    That this case be deemed exceptional and the amount of the damages be trebled and that
22   the amount of profits be increased by as many times as the Court deems appropriate, pursuant to 15
23   U.S.C. § 1117;
24          15.    That YZ be awarded its damages and Defendant’s profits under 17 U.S.C. § 504, as well

25   as enhanced damages pursuant to 17 U.S.C. § 504. Alternatively, if YZ elects, that YZ be awarded
     statutory damages pursuant to 17 U.S.C. § 504;
26
            16.    That YZ be awarded exemplary damages from Defendant pursuant to Cal. Civ. Code. §
27
                                                       29
28                                                  COMPLAINT
              Case 5:20-cv-06615-LHK Document 28 Filed 01/15/21 Page 31 of 31




 1    3294;
              17.    That Defendant’s actions be deemed willful;
 2
              18.    That an award of reasonable costs, expenses, and attorneys’ fees be awarded to YZ pursuant
 3
      to at least 15 U.S.C. § 1117, and 17 U.S.C § 505;
 4            19.    That Defendant be required to deliver and destroy all devices, literature, advertising, goods
 5    and other unauthorized materials bearing any of the YZ Marks, YZ Artworks or YZ Trade Dress, pursuant
 6    to 15 U.S.C. § 1118 and 17 U.S.C. § 503; and

 7            20.    That YZ be awarded such other and further relief as this Court may deem just.

 8
                                          DEMAND FOR JURY TRIAL
 9
              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, YZ hereby demands a trial by jury
10
     on all issues so triable.
11
12
                                                     Respectfully submitted,
13                                                   LEJEUNE LAW, P.C.

14 Dated: January 15, 2021                           By:    /s/ Cody R. LeJeune
                                                            Cody R. LeJeune
15                                                          2801 Camino Del Rio South, Suite 200A
                                                            San Diego, California 92108
16
                                                            Telephone: (985) 713-4964
17
18
                                                            Attorneys for Plaintiff
19                                                          YZ PRODUCTIONS, INC., a California
                                                            corporation
20
21
22
23
24
25
26
27
                                                       30
28                                                  COMPLAINT
